DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Status of Claims
Claims 1 and 15 are amended due to Applicant's amendment dated 06/15/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-14 and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is withdrawn.
The rejection of claims 1-9, 11-14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) is overcome due to the Applicant’s amendment dated 06/15/2022. The rejection is withdrawn.
The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim is overcome due to the Applicant’s amendment dated 02/04/2022. The rejection is withdrawn. 
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Li in view of Kim and Moon et al. WO 2013/187689 A1 (“Moon”) is overcome due to the Applicant’s amendment dated 02/04/2022. The rejection is withdrawn. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Li in view of Kim and Tsai is overcome due to the Applicant’s amendment dated 02/04/2022. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 29-31 of the reply dated 06/15/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended.
Examiner's response –As discussed in greater detail below, Tsai teaches Compound 2 (pg. 21) which comprises a pyridine group in the location of the claimed A12. By modifying Compound 2 with the benzocarbazole group of Kim, the resulting compound reads on the newly amended claims.
Additionally, Li teaches the L1-L2 ligand may be the structure below (pg. 11)

    PNG
    media_image1.png
    204
    161
    media_image1.png
    Greyscale

This ligand comprises a benzimidazole group in the location of the claimed A12. By modifying the compound of Li with the benzocarbazole group of Kim, the resulting compound reads on the newly amended claims.
Accordingly, the cited references teach the claims as amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2013/0168656 A1 (“Tsai”) in view of Kim et al. US 2015/0090963 A1 (“Kim”).
Regarding claims 1-9, 11-14, and 16, Tsai teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode comprising a compound (¶ [0027]) having the general Formula I, shown below (¶ [0016]). Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]).

    PNG
    media_image2.png
    155
    150
    media_image2.png
    Greyscale

Tsai teaches specific examples of general Formula I including Compound 2, shown below (pg. 21): 

    PNG
    media_image3.png
    248
    302
    media_image3.png
    Greyscale

Tsai does not specifically teach a compound as above comprising three benzene rings fused on a 5-membered nitrogen-containing ring. However, Tsai does teach R3 may represent di-substitutions of hydrogen, alkyl, and alkenyl, and two or more adjacent R3 groups may be joined to form a fused ring (¶ [0027]).
Kim teaches an organic light-emitting device comprising an organic compound that includes benzocarbazole, shown below (¶ [0008]).

    PNG
    media_image4.png
    147
    172
    media_image4.png
    Greyscale

Kim teaches benzocarbazole is similar to carbazole in terms of structure but has the advantages of strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the Compound 2 of Tsai such that two R3 groups are joined to form a benzocarbazole group, based on the teaching of Kim.  The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.
The modified compound of Tsai in view of Kim has the following structure:

    PNG
    media_image5.png
    364
    403
    media_image5.png
    Greyscale

Per claims 1-2, 7-9, and 11-12, Tsai in view of Kim teach instant Formula 1 wherein:
M11 is platinum (Pt);
A11 is a C6 heterocyclic group and A14 to A16 are C6 carbocyclic groups;
A12 is a pyridine group;
A13 is represented by Formula 2-9;
In Formula 2-9:
X24 is N-*;
X25 is C-* and X26 is C(R24);
R21, R22, and R24 are hydrogen;
Y11 and Y12 are N, and Y13 and Y14 are C;
T11 to T14 are each a single bond;
L11 is not required to be present, L12 is a single bond, and L13 is *-N(R17)-*’;
a11 is 0, and a12 and a13 are 1;
when a11 is zero, A11 and A12 are not linked to each other;
R11 to R16 are each hydrogen and R17 is a C6 aryl group; 
R18 is not required to be present; and
b11 and b12 are each 4, b13 is 6, b16 is 3, b14 is 1, and b15 is 2.
Per claim 3, A11 is a pyridine group and A14 to A16 are benzene groups.
Per claim 4, A11 is represented by instant Formula 2-4 wherein:
X24 is N-*;
X25 is C-*;
X26 is C(R24);
R21 and R24 are each hydrogen atoms; 
b21 is 3; and
X21 to X23, X27 to X29, R22, R23, and b22 to b24 are not required to be present.
Per claim 5, A14 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is a hydrogen atom; and

b21 is 1.

A15 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 2.
A16 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 1.
Per claim 6, the benzocarbazole moiety is a moiety represented by Formula 1-1 wherein Y14 is C.
Per claim 13, R11 to R16 are each hydrogen, R17 is a phenyl group, and R18 is not required to be present.
Per claim 14, the modified compound of Tsai in view of Kim reads on instant Formula 3-1 wherein M11, A11 to A13, Y11 to Y14, T11 to T14, L11 to L13, a11 to a13, R11 to R13, and b11 to b13 are the same as described for instant Formula 1 above and wherein:
Y31 to Y37 are each independently C;
R31 to R33 are each independently a hydrogen atom; and 
b31 is 1, b32 is 2, and b33 is 3.
Regarding claim 10, Tsai in view of Kim teach the modified compound of claim 1, as described above. 
Tsai fails to teach a compound as above wherein in Formula I the ring D represents benzocarbazole and ring C represented pyridine. However, Tsai does teach compounds of Formula I may include the compounds 1 and 99 (shown below), which shows the ligand D-C may be flipped (pg. 9).

    PNG
    media_image6.png
    170
    309
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    186
    295
    media_image7.png
    Greyscale


Therefore, given the general formula and teachings of Tsai, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute ring D with a benzocarbazole group and ring C with a pyridine group, to arrive at a flipped D-C ligand as shown in the above compounds, because Tsai teaches the variables may suitably be selected as rings D and C.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic light emitting device of Tsai in view of Kim and possess the benefits taught by Tsai and Kim.  See MPEP 2143.I.(B).
The modified compound has the following structure:

    PNG
    media_image8.png
    367
    404
    media_image8.png
    Greyscale


While the above compound fails to teach wherein R17 and R12 are linked to form a C1-C60 heterocyclic group, Tsai does teach two or more adjacent R, R’, R1 to R4 may join to form a fused ring, as exemplified in Compound 98 below (¶ [0016] and pg. 21).

    PNG
    media_image9.png
    251
    310
    media_image9.png
    Greyscale

Therefore, given the general formula and teachings of Tsai, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the adjacent unfused R2 and R groups with fused R2 and R groups to arrive at the fused ring shown in Compound 98, because Tsai teaches two or more adjacent R, R’, R1 to R4 may join to form a fused ring.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic light emitting device of Tsai in view of Kim and possess the benefits taught by Tsai and Kim.  See MPEP 2143.I.(B).
The modified compound has the following structure:

    PNG
    media_image10.png
    357
    404
    media_image10.png
    Greyscale

The modified compound reads on the limitation wherein R17 and R12 are linked to form a C18 heterocyclic group.
Regarding claim 15, Tsai in view of Kim teach the modified compound of claim 1, as described above.
While L2 of Formula I may be NR or PR (¶ [0016]), Tsai fails to teach a compound as above wherein L2 is P-phenyl.
However, given the general formula and teachings of Tsai, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute N with P in the location of L2 to arrive at a P-phenyl group, because Tsai teaches NR or PR may suitably be selected as L2.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic light emitting device of Tsai in view of Kim and possess the benefits taught by Tsai and Kim.  See MPEP 2143.I.(B).
The modified compound reads on the claimed compound 38.
Regarding claim 17, Tsai in view of Kim teach the modified compound of claims 1 and 16, as described above. Tsai fails to specifically teach the organic layer comprising the modified compound of claims 1 and 16 further comprises a hole transport region and an electron transport region.
However, Tsai teaches the organic layer may comprise multiple layers of different organic material with respect to Fig. 1 (¶ [0043]). Tsai teaches in Fig. 1 a device (100) that may include an anode (115), a hole injection layer (120), a hole transport layer (125), an electron blocking layer (130), an emissive layer (135), a hole blocking layer (140), an electron transport layer (145), an electron injection layer (150), and a cathode (160) (¶ [0140]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an organic layer comprising the layers of a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, and an electron injection layer, in that order and sandwiched between an anode and a cathode to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the organic layers to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the organic layer may be an emissive layer and the compound an emissive dopant (¶ [0029]). Tsai further teaches an example of an organic light emitting device wherein the compound is used in the emissive layer (¶ [0072]).
Regarding claim 19, Tsai in view of Kim teach the modified compound of claim 18, as described above. Tsai teaches the organic layer further comprises a host and teaches an example of a host including the compound below, wherein the highlighted groups are carbazole (¶ [0030] and [0032]). 

    PNG
    media_image11.png
    220
    435
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host of the compound above, because it would have been choosing from a list of hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the organic layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host as described above comprising carbazole groups to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 20, Tsai in view of Kim teach the modified compound of claim 17, as described above. Tsai teaches the compound used in the hole blocking layer contains the same molecule or same functional groups used as the host (¶ [0105]). Tsai teaches the host may be of the formula 
    PNG
    media_image12.png
    61
    112
    media_image12.png
    Greyscale
and teaches specific examples of host material in Table 6 including 
    PNG
    media_image13.png
    154
    329
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    127
    240
    media_image14.png
    Greyscale
, and 
    PNG
    media_image15.png
    152
    318
    media_image15.png
    Greyscale
(pg. 58-59), which are silyl-containing compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select silyl-containing compounds as described above for the hole blocking layer, because it would have been choosing from a list of compounds selected for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the hole blocking layer of the organic light emitting device of Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the silyl-containing compounds above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a silyl-containing compound as described above for the hole blocking layer to arrive at the claimed device, because one of ordinary skill in the art would reasonably have expected the elements of the silyl-containing compound and the organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim et al. US 2015/0090963 A1 (“Kim”).
Regarding claims 1-9, 11-14, and 16-18, Li teaches an OLED comprising an anode, a hole-transporting layer, an emissive layer including at least one emitter and at least one host, an electron-transporting layer, and a cathode (¶ [0004]), wherein the emitter is a multidentate metal complexes (¶ [0006]) having the structure of the formulas shown below (¶ [0009]):

    PNG
    media_image16.png
    27
    245
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    27
    245
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    27
    245
    media_image16.png
    Greyscale


Li teaches the complexes may be further specified by the formula below (¶ [0110]): 

    PNG
    media_image17.png
    227
    295
    media_image17.png
    Greyscale

Li teaches specific examples of the above formula including compound PtON6 (¶ [0114], pg. 21):

    PNG
    media_image18.png
    222
    305
    media_image18.png
    Greyscale

Li fails to teach wherein the compound PtON6 comprises benzimidazole instead of pyrazole. However, Li does teach the L1-L2 ligand may be the following structures (¶ [0105], pgs. 10-11): 

    PNG
    media_image19.png
    223
    110
    media_image19.png
    Greyscale
or 
    PNG
    media_image1.png
    204
    161
    media_image1.png
    Greyscale

Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the substituted pyrazole group with a substituted benzimidazole group to read on the partial structure above, because Li teaches the variable may suitably be selected as L1 on the L1-L2 ligand.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as multidentate metal complexes of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
Li does not teach a compound as above wherein three benzene rings are fused on the 5-membered nitrogen-containing ring 
    PNG
    media_image20.png
    108
    197
    media_image20.png
    Greyscale
. However, Li does teach Rc (including R8 and R9) may be a di-substitution, wherein the substituents may be represented by alkyl and alkenyl groups and that Rc may be fused to ligand L3 (¶ [0095]).
Kim teaches an organic light-emitting device comprising an organic compound that includes benzocarbazole, shown below (¶ [0008]).

    PNG
    media_image4.png
    147
    172
    media_image4.png
    Greyscale

Kim teaches benzocarbazole is similar to carbazole in terms of structure but has the advantages of strong hole and electron transport capabilities and relatively higher molecular thermal stability (¶ [0140]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify PtON6 of Li such that R8 and R9 of the formula 
    PNG
    media_image17.png
    227
    295
    media_image17.png
    Greyscale
of Li are joined to form a benzocarbazole group, based on the teaching of Kim.  The motivation for doing so would have been to obtain strong hole and electron transport capabilities and relatively higher molecular thermal stability, as taught by Kim.
The modified compound of Li in view of Kim has the following structure:

    PNG
    media_image21.png
    315
    371
    media_image21.png
    Greyscale

Per claims 1-3, 7-9, 11-13, Li in view of Kim teach instant Formula 1, wherein:
M11 is platinum (Pt); 
A11 is a C5 heterocyclic group (pyridine) and A13 to A16 are C6 carbocyclic groups (benzene);
A12 is a C7 heterocyclic group (benzimidazole);
Y11 is N, and Y12, Y13 and Y14 are C;
T11 to T14 are each a single bond;
L11 is not required to be present, L12 is a single bond, and L13 is *-O-*’;
a11 is 0, and a12 and a13 are 1;
when a11 is zero, A11 and A12 are not linked to each other;
R11, and R13 to R16 are each hydrogen, and R12 is a C6 aryl group; 
R17 and R18 are not required to be present; and
b11 is 4, b12 is 1, b15 is 2, b13 and b16 are each 3, and b14 is 1.
Per claim 4, A11 is represented by instant Formula 2-4 wherein:
X24 is N-*;
X25 is C-*;
X26 is C(R24);
b21 is 3;
R21 and R24 are each hydrogen; and
R22, R23, and b22 to b24 are not required to be present.
Per claim 5, A14 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21  is a hydrogen atom; and

b21 is 1.

A15 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 2.
A16 is represented by instant Formula 2-1 wherein:
X21 to X23 are each C-*;

R21 is hydrogen; and

b21 is 1.
Per claim 6, the benzocarbazole moiety is a moiety represented by Formula 1-1 wherein Y14 is C.
Per claim 14, the modified compound of Li in view of Kim reads on instant Formula 3-1 wherein M11, A11 to A13, Y11 to Y14, T11 to T14, L11 to L13, a11 to a13, R11 to R13, and b11 to b13 are the same as described for instant Formula 1 above and wherein:
Y31 to Y37 are each independently C;
R31 to R33 are each independently a hydrogen atom; and
b31 is 1, b32 is 2, and b33 is 3. 
Regarding claim 10, Li in view of Kim teach the modified compound of claim 1 
    PNG
    media_image21.png
    315
    371
    media_image21.png
    Greyscale
, as described above. Li fails to teach a compound as above wherein the claimed L11 is present. However, Li does teach the emitter may be represented by either of the formulas below or (¶ [0110]).

    PNG
    media_image17.png
    227
    295
    media_image17.png
    Greyscale

    PNG
    media_image22.png
    235
    298
    media_image22.png
    Greyscale

Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to flip the pyridine-benzocarbazole ligand, because Li teaches the variable may suitably be selected as the ligand L3-L4.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the emissive layer of the OLED of Li in view of Kim and possess the benefits taught by Li.  See MPEP 2143.I.(B).
The modified compound of Li in view of Kim has the following structure:

    PNG
    media_image23.png
    313
    376
    media_image23.png
    Greyscale

Li fails to teach a compound as above wherein A1 is N. However, Li does teach A1 may be represented by 
    PNG
    media_image24.png
    72
    61
    media_image24.png
    Greyscale
(¶ [0098]) and teaches a specific example of A1 as this variable in compound PtN1N (below), wherein R is a phenyl group that is combined with Rb to form a heterocyclic group. 

    PNG
    media_image25.png
    163
    105
    media_image25.png
    Greyscale

Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxygen of Ar1 for
    PNG
    media_image25.png
    163
    105
    media_image25.png
    Greyscale
, because Li teaches the variable may suitably be selected as Ar1.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the emissive layer of the OLED of Li in view of Kim and possess the benefits taught by Li and Kim.  See MPEP 2143.I.(B).
The modified compound of Li in view of Kim has the following structure: 

    PNG
    media_image26.png
    416
    375
    media_image26.png
    Greyscale

The modified compound reads on the limitation wherein A12 is benzene, L11 is *-N(R17)-*, wherein R17 is phenyl and R17 and R12 are linked to form a C18 heterocyclic group.
Regarding claim 15, Li in view of Kim teach the modified compound of claim 1, as described above. 
The modified compound of Li fails to teach wherein the benzimidazole group is substituted with methyl instead of phenyl. However, Li teaches Ra may be an alkyl group, which includes methyl (¶ [0095] and [0048]). Additionally, Li teaches the L1-L2 ligandmay be represented by either of the following ligands, wherein Ra is methyl or phenyl (pg. 11):

    PNG
    media_image27.png
    205
    288
    media_image27.png
    Greyscale

Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituent with a methyl substituent, as shown in the above ligands, because Li teaches the variable may suitably be selected as Ra.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter in the emissive layer of the OLED of Li in view of Kim and possess the benefits taught by Li and Kim.  See MPEP 2143.I.(B).
The modified compound reads on the claimed compound 21.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) in view of Kim as applied to claim 1 above, and further in view of Moon et al. WO 2013/187689 A1 (“Moon”).
Regarding claim 19, Li in view of Kim teach the modified compound of claim 1, as described above. Li teaches the OLED comprises at least one host, as discussed above (¶ [0004]), but fails to teach specific examples of the host. However, Li does teach the OLED is a phosphorescent OLED (claim 17).
Moon teaches an organic electroluminescent device having high efficiency and a long lifespan that is obtained by comprising a compound represented by formula 1 below (¶ [7]-[9] and [23]). Moon teaches a compound represented by formula 1 may be used as a host material (¶ [61]). 

    PNG
    media_image28.png
    201
    441
    media_image28.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by formula 1 of Moon as the host in the OLED of Li in view of Kim, based on the teaching of Moon.  The motivation for doing so would have been to obtain an OLED having high efficiency and long lifespan, as taught by Moon.
A compound represented by formula 1 of Moon contains a carbazole group and thus the limitation of claim 19 is met.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over over Li et al. US 2014/0364605 A1 (“Li”) in view of Kim et al. US 2015/0090963 A1 (“Kim”) in view of Kim as applied to claim 1 above, and further in view of Tsai et al. US 2013/0168656 A1 (“Tsai”).
Regarding claim 20, Li in view of Kim teach the modified compound of claim 1, as described above. Li fails to teach wherein the OLED comprises a hole blocking layer.
In the analogous art of OLEDs, Tsai teaches a hole blocking layer may be used to reduce the number of holes and/or excitons that leave the emissive layer and that the presence of such a blocking layer in a device may result in substantially higher efficiencies as compared to a similar device lacking a blocking layer (¶ [0104]). Tsai teaches an example of an OLED comprises a hole blocking layer, wherein the hole blocking layer is located between the emissive layer and the electron transport layer (¶ [0040]).
Tsai teaches specific examples of materials for the hole blocking layer includes the examples of materials described for the host (¶ [0105]). Tsai teaches the host may be of the formula 
    PNG
    media_image12.png
    61
    112
    media_image12.png
    Greyscale
and teaches specific examples of host material in Table 6 including 
    PNG
    media_image13.png
    154
    329
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    127
    240
    media_image14.png
    Greyscale
, and 
    PNG
    media_image15.png
    152
    318
    media_image15.png
    Greyscale
(pg. 58-59), which are silyl-containing compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocking layer in the OLED of Li in view of Kim, based on the teaching of Tsai.  The motivation for doing so would have been to obtain a device having higher efficiency, as taught by Tsai. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the hole blocking layer between the emissive layer and the electron transport layer, because the benefits of Tsai are expected from this configuration.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select silyl-containing compounds as described above for the hole blocking layer, because it would have been choosing from a list of compounds selected for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole blocking layer of the organic light emitting device of Li in view of Kim and Tsai and possessing the benefits taught by Tsai.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the hole blocking materials of Tsai above having the benefits taught by Tsai in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786